Citation Nr: 1229405	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  11-02 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, his son, and his daughter



ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to July 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran, his wife, his son, and his daughter testified at a July 2012 videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

At the July 2012 hearing, which had been scheduled to address the hip disability, the Veteran withdrew the hip claim and instead requested that testimony be taken on the issue of entitlement to an earlier effective date for the grant of service connection for left knee disability.  The Veteran was advised that if the earlier effective date claim was "freestanding," or initiated more than a year after notification of the rating decision granting service connection (and an effective date) for the left knee disability, the Board would not be able to take jurisdiction of that claim.  Given the Veteran's age and the fact that this case has been advanced on the Board's docket, testimony was taken on the earlier effective date claim in order to expedite matters in the event that the Board had jurisdiction over the effective date claim.

During the July 2012 videoconference hearing, the Veteran testified that he believed an earlier effective date was warranted for service connection for a left knee disability because had the same problems and symptoms with his left knee in service that he had with his service-connected right knee.  His right knee has been service-connected since 1946.

Service connection for total left knee replacement was granted by the RO in an April 2008 rating decision, effective May 11, 2007.  Notice of the grant of service connection was mailed to the Veteran on April 25, 2008.  A claimant has one year from the date of notice of a RO decision in which to submit a notice of disagreement.  38 U.S.C.A. § 7105(b).  If a notice of disagreement is not received within one year of the notice, the decision becomes final.  38 U.S.C.A. § 7105(c).  Following notice of the April 2008 rating decision, no relevant communication regarding the effective date of the left knee disability was received from the appellant until his hearing testimony in July 2012.  In no time within a year from the date the Veteran received notice of the grant of service connection for his left knee disability did he express disagreement with the effective date assigned by the RO, nor did he express a desire for Board review.

In the absence of a timely notice of disagreement the April 2008 rating decision became final.  Final decisions can be revised in only two ways.  First, they can be reopened upon submission of new and material evidence.  Because the effective date for a grant based on new and material evidence can be no earlier than the date of application to reopen, reopening based on new and material evidence can never result in an earlier effective date.  38 U.S.C.A. § 5110(a) (West 2002); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).  The second route to an earlier effective date is through a successful claim of clear and unmistakable error (CUE) in the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a) (2011).  In this case, there has been no allegation of CUE in the April 2008 rating decision that awarded service connection and assigned an effective date for left knee disability.  

The Veteran testified in July 2012 that he has experienced left knee pain since active duty service, a period of more than 60 years.  While the Board is sympathetic to the appellant's contentions, this case involves an attempt to make a freestanding claim for an earlier effective date.  Such a claim is not legally permitted.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Accordingly, the Board is required to note the finality of the April 2008 rating decision, and dismiss the claim for an earlier effective date.  Id. at 300.  Therefore, it is the law and not the evidence that is dispositive, and the claim must be dismissed.  See generally Sabonis v. Brown, 6 Vet. App. 426 (1994).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

On the record at his July 2012 Board video hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issue of entitlement to service connection for a hip disability.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to service connection for a hip disability have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, as here, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1). 

A September 2009 rating decision denied the Veteran's claim for service connection for bilateral hip disability.  The Veteran perfected an appeal as to that issue in January 2011, but on the record at his July 2012 Board hearing requested withdrawal of his appeal.  As the pertinent criteria are satisfied, there remain no allegations of errors of fact or law for appellate consideration.  The Board consequently does not have jurisdiction to review the appeal, and it is dismissed. 


ORDER

The appeal as to the issue of entitlement to service connection for a hip disability is dismissed.





______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


